Citation Nr: 0203456	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  97-06 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for pulmonary 
residuals of right mid and lower lobe resection due to 
bronchiectasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to January 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that continued a 30 percent rating for 
residuals of a right upper and midlobe resection due to 
bronchiectasis.  This matter was previously before the Board 
in October 1997 and June 2000 at which times it was remanded 
to the RO for additional development.

The veteran presented testimony to the undersigned Board 
member during a Travel Board hearing in July 1997.  The 
hearing transcript has been made a part of the record.

The veteran has maintained that he has muscle damage as a 
result of the lung surgery performed in service.  This could 
be construed as a request for a separate compensable rating 
for muscle injury residuals of right mid and lower lobe 
resection due to bronchiectasis.  This issue has not been 
developed and is not properly before the Board.  It is 
referred to the RO for actions deemed appropriate.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  Residuals of right mid and lower lobe resection due to 
bronchiectasis include dyspnea on more than slight exertion, 
up to two episodes of bronchitis a year that sometimes 
requires a brief course of antibiotics, FEV-1 of 64% and 72% 
predicted, FEV1/FVC of 67% and 74%, and DLCO of 86% and 106% 
predicted.


CONCLUSION OF LAW

The criteria for a rating in excess of the 30 percent for 
residuals of right mid and lower lobe resection due to 
bronchiectasis have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.97 (Diagnostic Codes 6601, 6816, 6818 (pre 
October 7, 1996)), (Diagnostic Codes 6600, 6601(2001)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In the present case, the rating action of October 1994, the 
statement of the case dated in December 1994, and the 
supplemental statements of the case (SSOC) dated in November 
1995, February 1997 and February 2000, provided the veteran 
with information regarding the evidence necessary to complete 
his claim.  In addition, he was specifically advised of the 
enactment of the VCAA and its underlying provisions in a 
September 2001 SSOC.  Furthermore, VA has made attempts to 
obtain all pertinent medical evidence that has been 
identified by the record, and has afforded the veteran VA 
examinations, with the most recent examination performed in 
February 2001.  Thus, the RO has met its duty under the VCAA 
to assist the veteran with respect to this claim, and there 
is no prejudice to him in deciding the claim at this time.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

In February 1976 the RO granted the veteran's claim for 
service connection for postoperative residuals of right upper 
and mid lobe resection for bronchiectasis and assigned a 30 
percent rating.

The veteran filed a claim for an increased rating in January 
1994 stating that his service-connected lung disability had 
worsened.

Results from a VA examination in June 1994 revealed that in 
auscultation, the veteran's breath was clearly audible over 
the right upper and middle chest, and diminished over the 
right lower chest.  Percussion was hyperresonant over the 
right chest.  Breath sounds on the left side appeared to be 
perfectly normal; however, the function of his rib cage in 
respiration appeared to be normal.  No rales, mucous, clicks 
or rubs were heard.  No cough was produced.  The veteran had 
not had any sputum for a long time.  Pulmonary function tests 
revealed normal oxygen concentration, normal vital capacities 
and normal FEV1.  Chest X-ray studies revealed questionable 
right pleural effusion, no pneumonia, and elevation of the 
right hemidiaphragm.  The veteran was diagnosed as having 
bronchiectasis, status post upper and middle lobes resection, 
secondary mild middle-range expiratory flow reduction, normal 
vital capacities, and normal oxygen concentration in the 
arterial blood gases.  He was also diagnosed as having 
recurring bronchitis, secondary to bronchetctatis, treated 
with antibiotics for the first time in 1994.  His functional 
capacity was noted to be only mildly reduced and he was 
employable.  

In his notice of disagreement dated in October 1994, the 
veteran said that he should be rated at 50 percent for his 
service-connected lung disability.  He said that for the past 
18 years he has struggled with his disability in the work 
environment and has come home with headaches.  He also said 
that he was unable to participate in any active sports with 
his children or for his personal enjoyment.

At a hearing at the RO in May 1995, the veteran testified 
that the minute he exerts himself like playing baseball with 
his son or climbing the stairs in his house, he experiences 
dizziness and requires 7 to 10 minutes to recover.  He said 
that at times he also experiences headaches with exertion.  
He said that the last job he held was in 1995 as a foreman 
for a shipping and receiving company, and was laid off from 
that job after six months because he was not able to perform 
the physical part.  He said that his chest muscles were 
affected by this disability and should be considered in his 
evaluation.  

At a hearing at the RO before the undersigned Board member in 
July 1997, the veteran testified that he should be given 
separate ratings for muscle damage and the pleural cavity 
injury.  His representative requested that consideration be 
given to mobility as a result of the veteran's pectoral 
muscle and maybe shoulder muscles being compromised and also 
wing mast muscle underneath being compromised as a result of 
the surgery.  The veteran said that his weight had been 170, 
but was probably down to 155 or 160 and his weight had 
fluctuated all his life.  He said that he no longer coughed 
up sputum or blood and required antibiotics about twice a 
year.  He also said that he had not missed much time from 
work and worked part-time.  

The veteran underwent a VA examination in July 1998 and his 
claims file was extensively reviewed by the examiner.  The 
examiner noted that since undergoing the right thoracotomy 
for bronchiectasis in 1975, the veteran had very rare 
episodes of bronchitis, maybe about once a year, which 
sometimes required antibiotics.  He said that he otherwise 
used no medication except for an inhaler once or twice a week 
for shortness of breath.  The veteran complained that his 
shortness of breath had been increasing in recent years and 
that he wheezed and had a dry cough on exertion.  He was 
noted to have less than one flight dyspnea and could walk 
"on the left" for short distances, but any attempt to run 
or use any effort caused extreme shortness of breath.  He 
worked as a real estate salesman and said that he tired very 
easily.  His weight was 170 pounds.  Photographs of the back, 
front and side of the veteran were taken to demonstrate 
asymmetry.  The veteran was diagnosed as having residuals of 
right mid and lower lobe pulmonary resection for 
bronchiectasis with apparent disuse atrophy of the right 
trapezius and posterior chest wall muscles plus exquisitely 
tender thoracotomy scar with persistent numbness in the area 
and below the scar.  The examiner said that the pain and 
"the signs" apparently were there permanently without 
regard to time and were aggravated by any increase in 
activity.  X-rays of the veteran's chest revealed a single 
right lateral decubitus view revealing no freely layering 
right pleural effusion.

Pulmonary function tests were performed in November 1998.  
Testing revealed FVC of 70% predicted, FEV1 of 64% predicted, 
ratio of FEV1 to FVC of 74%.  The total lung capacity was 69% 
predicted, residual volume was 63% predicted, DLCO was 86% 
predicted and flow volume suggested tidal volume breathing at 
low functional residual capacity.  There was no significant 
improvement in pulmonary function tests after bronchodilator 
therapy.  

In December 1998, the veteran underwent a VA pulmonary 
examination, and it does not appear that his claims file was 
available for review by the examiner.  The veteran reported 
to the examiner that he had bronchitis requiring a brief 
course of antibiotics about once a year since his 1975 
surgery.  He did not have chronic sputum production, night 
sweats, anorexia or weight loss.  He did complain of dyspnea 
on exertion, especially on climbing one flight of stairs.  He 
complained of occasional headaches.  He had pain in his chest 
in the scar area.  There was no blood in sputum or any leg 
edema.  On examination, chest expansion was somewhat reduced 
on the right side compared to the left.  The auscultation 
revealed  decreased breath sounds in the lower 1/3 of the 
right chest posteriorly.  There were no significant crackles 
or wheezes on auscultation of either lung.  There was no 
evidence of pulmonary hypertension, right ventricular 
hypertrophy, core pulmonale or congestive heart failure.  
There was also no evidence of pulmonary embolism, acute 
respiratory failure or chronic pulmonary thromboembolism.  
There did appear to be some restriction of chest movement on 
the right side.  The veteran did not appear dyspneic on 
walking in the hallway.  While the claims folder was not 
available for review, the examiner did have before him the 
November 1998 pulmonary function tests.  The findings were 
noted to have shown mild restrictive lung disease.  Sleep 
apnea was not suspected.  The veteran was diagnosed as having 
mild restrictive pulmonary disease related to excision of the 
right lower lobe and right middle lobe secondary to 
bronchiectasis, and restrictive disease related to pleural 
scarring as seen on chest X-ray and resulting from thoracic 
surgery.  There was no evidence of chronic obstructive 
pulmonary disease or bronchiectasis at that time.

In February 2001, a VA medical examiner rendered an opinion 
based on his review of the veteran's claims file and 
examination of the veteran.  The examiner relayed the 
veteran's report of having approximately one to two episodes 
of mild respiratory tract infections per year, requiring an 
occasional brief course of antibiotics.  He said that they 
had become more infrequent lately.  The last episode that 
required antibiotics was two years earlier.  The veteran did 
not report any cough, sputum production, hemoptysis, loss of 
appetite, or unintentional weight loss.  He did report 
dyspnea on exertion.  He was able to walk on flat ground at 
his own pace for as long as he wanted, but got dyspneic with 
one flight of stairs or a short distance (roughly 15-20 
yards) of fast walking or running.  He was not on any 
medications other than occasional Tylenol and over-the-
counter bronchodilator.  He used the bronchodilator once 
every one to two weeks to obtain symptom (cough, shortness of 
breath) relief.  He worked as a real estate agent and 
reported no physical limitations in his work.  On 
examination, there was slight asymmetry in the respiratory 
movements of the chest, right slightly less than the left.  
There was no evidence of kyphoscoliosis, pectus excavatum, or 
any other thoracic cage abnormality.  On auscultation, there 
was good air entry and movement bilaterally, and slightly 
decreased breath sounds to the right base.  There were no 
wheezes, rhonchi, or crackles bilaterally.  There was no 
physical evidence of COR pulmonale, residual bronchiectasis, 
COPD or congestive heart failure.  

Pulmonary function tests performed in February 2001 showed 
FEV1 of 72% predicted, FVC of 84% predicted, and FEV1/FVC of 
67%.  DLCO was 106% predicted.  These PFTS were consistent 
with a mild obstructive ventilatory limitation, which the 
examiner said was consistent with the veteran's history and 
examination.  He said that although the mild reduction in his 
FEV1 may, in part, be effort-dependent, the reduction in 
FEV1/FVC ratio and the presence of bronchodilator response 
favored a diagnosis of mild reversible airflow obstruction.  
There was radiographic and PFT evidence of improved lung 
function over time.  The examiner relayed the veteran's 
complaints of dyspnea on exertion and scar pain.  The 
examiner said that he could not explain why the veteran's 
dyspnea on exertion had not improved in the setting of 
improved lung function tests and partial radiographic 
resolution of pleural changes.  There was no evidence of 
emphysema/COPD or residual bronchiectasis at that time.

Analysis

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity resulting from the 
disability as reflected by the current medical findings.  
38 U.S.C.A. § 1155.  The average impairment is set forth in 
VA's Schedule for Rating Disabilities, codified in 38 C.F.R. 
Part 4 (2001), which includes Diagnostic Codes that represent 
particular disabilities.

During the pendency of this appeal, new regulations for 
rating respiratory disabilities went into effect, on October 
7, 1996.  Because the change in regulations occurred during 
the pendency of this appeal, the appellant is entitled to the 
version of the regulations that are most favorable to his 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

Under the old version of the rating schedule, 38 C.F.R. 
§ 4.97, Diagnostic Codes 6601-6816, consideration was based 
on unilateral lobectomy and the frequency and severity of 
symptoms to include paroxysmal cough, purulent expectoration, 
weight loss, anemia, pulmonary hemorrhage, dyspnea, emphysema 
and cyanosis.  

Specifically, under Code 6601, a 30 percent rating was 
warranted for bronchiectasis that was moderate, with 
persistent paroxysmal cough at intervals throughout the day, 
abundant purulent and fetid expectoration, slight, if any, 
emphysema or loss of weight.  A 60 percent rating was 
warranted for bronchiectasis that was severe, with 
considerable emphysema, impairment in general health 
manifested by loss of weight, anemia, or occasional pulmonary 
hemorrhages; occasional exacerbations of a few days duration, 
with fever, etc., are to be expected; demonstrated by 
lipoidal injection and layer sputum test.  For a 100 percent 
rating, the bronchiectasis had to be pronounced; with 
symptoms in aggravated form, marked emphysema, dyspnea at 
rest or on slight exertion, cyanosis, marked loss of weight 
or other evidence of severe impairment of general health.

Also, under the old Diagnostic Code 6816, a 30 percent rating 
was warranted for a unilateral lobectomy and a 50 percent 
rating was warranted for a bilateral lobectomy.  According to 
a note to this code, the ratings did not apply to removal of 
the middle lobe of the right lung, segmental resections, or 
lingulectomies.  Since the veteran in this case did not 
undergo a bilateral lobectomy, he would not be entitled to a 
rating any higher than 30 percent were he to be evaluated 
under this code.

Under the new criteria, Diagnostic Code 6816 was eliminated 
and bronchiectasis was evaluated using the frequency of 
incapacitating episodes of infection and the frequency and 
duration of antibiotic use in addition to symptoms included 
under the old criteria.  Specifically, Code 6601 provides for 
a 30 percent rating for bronchiectasis with incapacitating 
episodes of infection of two to four weeks total duration per 
year, or; daily productive cough with sputum that was at 
times purulent or blood-tinged and that requires prolonged 
(lasting four to six weeks) antibiotic usage more than twice 
a year.  A 60 percent rating is warranted with incapacitating 
episodes of infection of four to six weeks total duration per 
year, or; near constant findings of cough with purulent 
sputum associated with anorexia, weight loss, and frank 
hemoptysis and requiring antibiotic usage almost 
continuously.  For a 100 percent rating, there must be 
incapacitating episodes of infection of at least six weeks 
total duration per year.  It is noted that an incapacitating 
episode is defined as one that requires bedrest and treatment 
by a physician. 

In assessing the veteran's disability under the new rating 
criteria, the disability does not meet the criteria for a 60 
percent rating under Code 6601.  According to a VA 
examination report dated in July 1998, the veteran had very 
rare episodes of bronchitis, maybe about once a year.  At a 
more recent VA examination in February 2001, the examiner 
relayed the veteran's report of having approximately one to 
two episodes of mild respiratory tract infections per year.  
He also reported that the infections had become more 
infrequent lately.  Accordingly, the frequency and mild 
severity of the veteran's respiratory tract infections do not 
satisfy the criteria for a 60 percent rating requiring 
incapacitating episodes of infection for four to six weeks 
total duration per year.  

Alternatively, the evidence does not show that the veteran 
experiences near constant findings of cough with purulent 
sputum associated with anorexia, weight loss, and frank 
hemoptysis and requiring antibiotic usage almost 
continuously.  At a VA examination in December 1998, the 
veteran denied having chronic sputum production, night 
sweats, anorexia or weight loss.  He similarly did not report 
any cough, sputum production, hemoptysis, loss of appetite, 
or unintentional weight loss at the February 2001 VA 
examination.  In regard to antibiotic usage, the veteran 
testified in July 1997 that he required antibiotics about 
twice a year.  This is consistent with the medical reports 
showing that at times he required a brief course of 
antibiotics for infection.  At the February 2001 VA 
examination, the veteran reported that the last episode 
requiring antibiotics was two years earlier.  Such usage does 
not meet the criteria for a 60 percent rating requiring 
antibiotic usage almost continuously.  
The new code 6601 also states that bronchiectasis can 
alternatively be rated according to pulmonary impairment as 
for chronic bronchitis (Code 6600).  Under this code (which 
also became effective October 7, 1996), a 30 percent rating 
is warranted for Forced Expiratory Volume in one second (FEV-
1) of 56- to 70-percent predicted or; FEV-1/Forced Vital 
Capacity (FVC) of 56 to 70 percent, or; Diffusion Capacity of 
the lung for Carbon Monoxide by the Single breath Method 
(DLCO) (SB) 56- to 65-percent predicted.  A 60 percent rating 
requires FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  For a 100 percent 
rating, FEV-1 must be less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or; DLCO (SB) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  

Pulmonary function studies at a VA examination in November 
1998 revealed FEV1 of 64%, FEV1/ FVC of 74% and DLCO of 86%.  
These results place the veteran's disability somewhere 
between a 10 and 30 percent rating under Code 6600.  
Similarly, findings at a VA examination in February 2001 of 
FEV1 of 72%, FEV1/FVC of 67%, and DLCO of 106%, also place 
the veteran's disability between a 10 and 30 percent rating.  
Accordingly, an alternative rating under Code 6600 would not 
entitle the veteran to a rating any higher than his current 
30 percent rating.  

Turning to the old version of the rating schedule, the 
veteran's respiratory disability likewise would not entitle 
him to a higher than 30 percent rating since there is no 
evidence of considerable emphysema, nor is there evidence 
that his general health has been impaired and manifested by 
loss of weight, anemia or occasional pulmonary hemorrhages.  
Code 6601 (pre October 7, 1996).  As noted above, the veteran 
denied weight loss at VA examinations in 1998 and 2001, and 
there is no evidence that he is anemic or has had occasional 
pulmonary hemorrhages.  

The evidence does show that the veteran's respiratory 
disability causes him to experience dyspnea on exertion, 
particularly when climbing stairs or walking fast or running 
for short distances.  While the Board is sympathetic to this 
symptom and the limitation that it places upon the veteran, 
such as being unable to participate in any active sports with 
his children or for his personal enjoyment, this symptom, in 
the absence of the specified criteria for a 60 percent rating 
under either the old or new version of the rating schedule 
for bronchiectasis, does not warrant a higher than 30 percent 
rating.  Code 6601 (1996, 1997).

Dyspnea on moderate exertion is a criterion under Code 6818 
(which was in effect under the old version of the rating 
schedule, pre- October 7, 1996) for pleural cavity injuries.  
In this regard, the veteran testified at a hearing in 1995 
that he should be rated under this code.  This code warrants 
a 40 percent rating for a moderately severe injury with pain 
in chest and dyspnea on moderate exertion (exercise tolerance 
test), adhesions of diaphragm, with excursions restricted, 
moderate myocardial deficiency, and one or more of the 
following:  thickened pleura, restricted expansion of lower 
chest, compensating contralateral emphysema, deformity of 
chest, scoliosis, hemoptysis at intervals.  A maximum 60 
percent rating was warranted for severe disability, with 
tachycardia, dyspnea or cyanosis on slight exertion, 
adhesions of diaphragm or pericardium with marked restriction 
of excursion, or poor response to exercise.  

Even if it were to be conceded that the veteran experienced 
dyspnea on moderate exertion, the evidence does not establish 
that he meets the remaining criteria for a 40 percent rating 
under Code 6818.  That is, there is no showing that he has 
chest pain, adhesions of diaphragm, with excursions 
restricted, moderate myocardial deficiency, and one or more 
of the following:  thickened pleura, restricted expansion of 
lower chest, compensating contralateral emphysema, deformity 
of chest, scoliosis, hemoptysis at intervals.  In fact, at a 
VA examination in February 2001, the veteran denied having 
any chest pain except for pain on his scar for which he is 
already receiving a separate rating.  See Code 7804.  As to 
moderate myocardial deficiency, there is no evidence of such 
a deficiency.  Cardiovascular findings in February 2001 
revealed that S1 and S2 were heard.  There were no added 
sounds, murmurs, rubs or gallops.  Additional findings at 
this examination revealed no evidence of emphysema, chronic 
obstructive pulmonary diseases, bronchiectasis or congestive 
heart failure.  There was also no evidence of kyphoscoliosis.  
Moreover, as previously stated, the veteran denied hemoptysis 
at the December 1998 and February 2001 examinations.  

It should be pointed out that ratings under diagnostic codes 
6600 to 6818, inclusive, and 6821 will not be combined with 
each other.  38 C.F.R. § 4.96a.  Where there is lung or 
pleural involvement, ratings under diagnostic codes 6819 and 
6820 will not be combined with each other or with diagnostic 
codes 6600 to 6818 inclusive and 6821.  This means that the 
veteran cannot be rated under both Code 6601 for 
bronchiectasis and Code 6818 for residuals of pleural cavity 
injuries.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
picture with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  Id.  In this case, the predominant disability 
picture is best rated under Code 6601 for bronchiectasis at 
30 percent. 

Lastly, the application of an extraschedular rating is not 
warranted in this case as there is no objective evidence that 
this service-connected disability represents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular standards.  38 C.F.R. § 3.321(b)(1).  In fact, a 
recent VA examination report in February 2001 states that the 
veteran worked as a real estate agent and reported no 
physical limitation in his work.  Accordingly, referral by 
the RO to the Director of VA's Compensation and Pension 
Service, under the above-cited regulation, is not required.  
Id; See also Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating higher then 30 percent for residuals 
of right mid and lower lobe resection due to bronchiectasis 
is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

